UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 19-1116


PHILLIP DAVID HASKETT,

               Plaintiff - Appellant,

         and

MICHAEL HOOD; CYNTHIA INGRAM; BARRY D. GERARD; RICHARD
GOLDSMITH; HERMAN QUINTANA; KEITH HALE; NESTER CADENAS;
BERNARD LEE VANDERLEEST, JR.; PRINCE LEFTRIDGE, II; MARTHA
BROCK-LEFTRIDGE; KEITH HARRISON NEWMAN; JOHN MATSUKES;
LETICIA ALCALA; GABRIEL FANFAN; PHILLIP WAYNE RADFORD;
MUSTAFA AJLOUNI; MARTIN DULBERG; RICHARD W. BIRCH;
CREACTIOSHA KING; IMRAN SANDOZI; TIMOTHY KYLE DOOLEY; BEN
MANDELL; ANTHONY VALENTINO; MICHAEL MCMILLIN; EDWARD R.
GIGUERE; SCOTT LEE MANAUSA; TIMOTHY CRAVEN; KEVIN
BRADSHAW; STEVEN NIKKEL; WALLY LUCKEYDOO; TRACEY PERGER;
CLINTON W. PRICE; ANDREW ROMINE; HENRY SHEEN; RAEF LAWSON;
DANIELLE BROOKS; MAILE CAPERS-CRISTOBAL; RUDY LAWLEY;
RICHARD TAYLOR; CHRISTOPHER SHEAHAN; JOHN DELTUFO; OTO
GOMES; DAN DEXTER REYES; DANIEL REYES; NICHOLAS BRASHEAR;
LAVELL RUSSELL; MICHAEL VASATY; VICTOR TEIXEIRA; YAMA
MENATI; FERRAN CONTELL I VAZQUEZ; ANTOINE SOWELL; ANDREW
BAILEY; DANIELLE DENNIS; PHILLIP YEE; MICHAEL LANDERS;
THERON COLLINS; ANNE ROTHFUSS; JABBAR SMITH; ALEXANDER
MARK; ELSHAN MAMMADOV; ARMEN MEGERDICH; BRIAN SAPITA;
DJAMILA GONZALEZ; JOHN MCCARTHY; RUSSELL FISHER; EDUARDO
SAAVEDRA-BALLESTEROS; KIN KONG; CONNIE FEDA; LEIGHANN
JOHNSON; SYLVIA HOGGE; NORMAN GILBERT; TJOAN TAN; MICHAEL
LITTLE; JOSHUA MAY; MICHAEL RAMER; BRIAN STEPHENS; ASHLEY
MILLER; JAMES ASHCRAFT; JEFFREY ROMANO; VIC BOWKER;
BAHRAM SHAHROKH; PAUL GROGAN; STEPHANIE BEWLEY; HAKOB
ZAKARYAN; AIBEK AKMAT; JUSTIN LAWSON; TAE KIM; FARID
HAMEDANI; RYAN STANBURY; OMAR ONQUE; ROY BLENKHORN;
HILDA CARRILLO; ROGER DILL; STEPHANIE MANG; ZACK PHAM;
JESSE COHN; THOMAS WISE; JANINE MARTIN; JOHN THIBODEAUX;
KALED AHMED; CHARLES RODRIGUEZ; GERALD SPELLER; BIJAN
HATEFI; TIFFANY REYES; LEONARD FLOURNOY; HAMID KACEL;
PHILLIP TOMPKINS; FRED BLASEVICK, JR.; ALVIN BANDRIL; MARK
HILL; KEVIN QUACH; TAREQ QADOOM; ROBERT ROBBINS; CHANDLER
MICHAEL HARRIS; THOMAS ROBERTS; ILIR BITICI; JULIE MABE;
LIZABETH ADAMS; ALLISON COLLINS; ARMANDO RODRIGUEZ-
RIVERA; CYNTHIA CRUDER; MATTHEW CRUDER; FRITZ CONLE;
EDUARD ARAMYAN; HICHAM NASSEH; EDISON VARGAS; MARK
OVERHOLT; DEHMON MARTINEZ; CHRISTOPHER MCATEER; KENNETH
STIFF; VICTOR MALLH; ABRAHAM AVILA; DONALD GEORGE; ROBERT
MULLALLY; BRIAN BAKER; MICHAEL GOLDSTEIN; TYRONE PUGH;
TERRY POWERS; KANE OGLETREE; EDWARD LIZER; ROGER OGATA;
CONNOR REGAN; ROCIO VAZQUEZ; JEFFRY LEVIN; AQEEL ABBAS;
JOAO DOS SANTOS; ROBERT MATHEWSON; LYSETTE MORALES; JOE
MEADORS; ANGEL HERROZ; TODARIO PARRIMON; NEAL WEISS;
JARED SHIRK; CATHY SHAW KALLOO; CHRIS NICOLAIDIS; DEBORAH
ANDERSEN; JESSICA MAYKOPET; CHRISTOPHER KUIVENHOVEN;
JEFFREY MECKLER; FRANCIS SIDIGU; BRIAN CEBUHAR; KHALID
ELAMIN; SAPPHO FAIRES; ELSAYED SEWEID; ADAM HAVILAND;
MARCUS MOORE; DIEGO A. OSORIO; NIKA BLUE; SCOTT CABLE;
ROLAND ROSAS; JERIC MURPHY; STEVEN SAND; JASON HODGES;
BRANDON MCDOUGALL; ELIZABETH CHILIMIDOS; DARRIN HARDY;
RAYSHELL ROBINSON; DEBORAH STUART; JOSE INTERIANO;
MOHAMMAD MONZUR; REDDOCK DAVENPORT; WILLIAM COCHRAN;
HAVENS EDWIN; GUILLAM KELLOGG; JOSHUA PARKER; SANCAK
DAVARCI; MICHAEL GERARD; JEFFERY MANCE; FRANKIE GASCA;
ALFONSO PHILLIPPE; SHAUKAT ALI; NEBOJSA VISNJIC; MATTHEW
THOM; JON BOATMAN; ALECE ALEXANDER; MICHAEL MORRIS;
DANIEL MORRISSETTE; ANDREW HASKINS; HOLLY RUBINO;
AMEATHA WRIGHT; SALMAN BADSHA; LORRELL DAVIS, III; ROBERT
ACCETTA; MIGUEL CRUZ; MICK HICKS; ROBERT BONAPARTE;
CHRISTOPHER HUGHES; ARON SEYMOUR,

               Plaintiffs,

          v.

UBER TECHNOLOGIES, INC.; RASIER, LLC; JOHN DOES I-V,

               Defendants - Appellees,



                                     2
MICHAEL HOOD,

                    Intervenor - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-00998-CCE-JLW)


Submitted: June 27, 2019                                          Decided: July 16, 2019


Before KEENAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip David Haskett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             3
PER CURIAM:

      Phillip David Haskett appeals the district court’s order and judgment approving

the proposed settlement agreement prepared by the parties, a collective of former and

current Uber drivers, and Uber Technologies, Inc., and Rasier, LLC.           This action

concerned claims brought under the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201-

219 (2012). Haskett opted into the lawsuit, agreeing to “be bound by any adjudication or

ruling of the Court, whether favorable or unfavorable.” On appeal, Haskett argues that he

was denied notice of the proposed settlement and challenges various aspects of the

settlement agreement. We affirm.

      Haskett’s argument that the district court erred by not notifying the members of

the collective of the proposed settlement agreement is without merit. Haskett confuses

this collective action under 29 U.S.C. § 216(b) (2012), with a class action under Federal

Rule of Civil Procedure 23. This action only concerned claims under the FLSA. Unlike

Rule 23, section 216(b) does not require a district court to notify potential claimants

about a proposed settlement. See Campbell v. City of Los Angeles, 903 F.3d 1090, 1112

(9th Cir. 2018) (“The statutory requirements of a collective action are independent of,

and unrelated to, the requirements for class action under Rule 23.” (internal quotation

marks omitted)); Behr v. Drake Hotel, 586 F. Supp. 427, 430 (N.D. Ill. 1984) (“29 U.S.C.

§ 216(b) contains no provision which prohibits or permits the sending of notice to

potential claimants.”). Actions under § 216 and Rule 23 “are mutually exclusive and

irreconcilable.” LaChapelle v. Owens-Illinois, Inc., 513 F.2d 286, 289 (5th Cir. 1975).



                                            4
      Haskett’s remaining arguments concerning the course of litigation and the

settlement agreement are similarly unpersuasive. Haskett agreed to be bound by the final

judgment whether favorable or unfavorable. Moreover, Haskett acknowledges that he

could have commenced his own lawsuit if he did not join the collective.

      Accordingly, we affirm the district court’s order and judgment.            We deny

Haskett’s motion for a transcript at Government expense.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5